Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILEC ACTION
				   SPECIFICATION OBJECTION
	Specification is objected since an abstract is missing.

					    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to “obtainable” in line 1 of claim 26,  see Atlantic Thermoplastics Co. Inc. v Faytex Corp. 23 USPQ 2nd 1481 (footnote 6 on page 1486), Ex parte Tanksley 26 USPQ 2nd 1389, and Purdue Research v Watson 1959 CD 124 (Dist. Ct.) affirmed by CCPA 120 USPQ 521. It is unclear what is encompassed by “obtainable”.  One does not exactly and precisely know what a given polymer is particularly considering the lack obtained” instead.
Also, the recited “a desired linear poly(alkylene) guanidine with 3-14 alkylene monomer units therein as a main product of claims 26 and 27 would improperly broaden scope of claim 1 in which NH2-(CH2)m-NH2 with m being 4-12 is recited.
Further, the recited “desired linear poly(alkylene) guanidine” would not necessarily mean that the “linear poly(alkylene) guanidine” is obtained or claimed.  Thus, claim 26 is further confusing and indefinite.
Other claims depend on the indefinite claim 26 would be also indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Riemann et al (US 2012/0283664 A1).

An invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.  Thus, whether the claimed product (i.e. poly(hexamethylene guanidinium) is obtained from the recited method of claim 1 or not would be immaterial.
Riemann et al teach a polymerization method of utilizing equivalent amounts of a guanidine acid addition salt and a diamine (i.e. a molar ratio of 1:1) in [0033] which would be expected yield the instantly recited amount of branched isomer byproducts inherently, especially in view of the fact that Riemann et al teach the same weight average molecular weight of 500-5000 daltons and that the poly(hexamethylene guanidinium) would have a linear structure by its structure and that the instant claim 1 recites general reaction parameters without even reciting a molar ratio of the guanidine salt and alkylene diamine.  Further note that the poly(hexamethylene guanidinium chloride) having a smaller molecular weight such as the 500 daltons would not be required a longer reaction time as evidenced by a reaction time of as little as 1 hour taught in the [0033] as opposed to one having a larger molecular weight such as 7000 taught in [0026] requiring a longer reaction time such as 15 hours taught in the [0033]. Thus, the poly(hexamethylene guanidinium chloride) having a weight average molecular weight of 500-5000 daltons would be expected to be the linear structure.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  
Thus, the instant invention lacks novelty.

Claims 26-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bolton et al (US 2,325,586).
Bolton et al teach poly(hexamethylene guanidine) having a molecular weight of about 722 obtained by reacting an equivalent molar ratio of hexamethylene diamine and guanidine in example III in which a linear structure is shown.  
Again, an invention in a product-by-process is a product, not a process.
Furthermore, since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the example III of Bolton et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  
Thus, the instant invention lacks novelty.

Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al (US 2012/0283664 A1) in view of Lombardi (US 9,403,944) or Bolton et al (US 2,325,586).
Furthermore, a reaction scheme for obtaining a structure 122 from HMDA (102) and a guanidine salt (106) taught at upoer portion of Fig. 1A of Lombardi shows a linear structure.
 in the example III.  
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain a linear poly(hexamethylene guanidinium chloride) having a weight average molecular weight of 500-5000 daltons in Riemann et al since Lombardi and Bolton et al teach the linear structure obtained from the reaction of the HMDA (102) and guanidine salt (106) absent showing otherwise.

					ALLOWANCE 
A method claims 1 and 14-25 are allowed since the instantly recited sequential steps a), b) and c) at the recited temperature would not be recognized by one ordinary skill in the art with the prior art of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/April 28, 2021                                           /TAE H YOON/                                                                         Primary Examiner, Art Unit 1762